internal_revenue_service index no number release date cc dom p si plr-116365-98 date legend company the plan shareholder state x d1 d2 d3 d4 d5 dear this letter responds to your letter dated date and subsequent correspondence dated date written on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code plr-116365-98 facts the information submitted discloses that company which was incorporated in state on d1 filed an election to be an s_corporation effective d2 subsequently on d3 the company issued x shares of its common_stock to the plan an impermissible shareholder under sec_1361 the plan was established for the benefit of shareholder a company shareholder in d4 company’s legal adviser discovered that the plan was an impermissible shareholder of an s_corporation and that company’s s election had terminated on d3 on d5 the plan sold its shares in company to shareholder company and each of its shareholders who were shareholders during the period of termination agree to make any adjustments consistent with the treatment of company as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that a termination of an s_corporation_election is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination plr steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports to the subchapter_s_revision_act_of_1982 in discussing sec_1362 state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion after applying the relevant law to the facts submitted and representations made we conclude that the termination of company’s subchapter_s_election on d3 was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as continuing to be an s_corporation during the period from d3 to d5 and thereafter assuming company’s s_corporation_election was valid and was not otherwise terminated under sec_1362 for the period d3 through d5 shareholder will be treated as the shareholder for the x plr shares issued to the plan on d3 accordingly all shareholders of company in determining their respective income_tax liabilities beginning d3 and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 this ruling will be null and void if company or any of its shareholders fail to comply with these requirements except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code no opinion is expressed regarding whether company is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
